DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 25 April 2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added.  Thus, Claims 1-7 are presently pending in this application.
The amendments to the Specification (Abstract) have been reviewed and accepted by the Examiner. 
Priority
As previously described in detail in the Non-Final Rejection Office Action mailed 03 February 2022, the disclosures of the prior-filed applications, Application No. 14/410,965 (CIP) and Provisional Application No. 61/664,282 (including the disclosures of PCT/SE2013/050700 and related Foreign Priority Document SE1250685), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior filed parent Application No. 16/356,085 (CON) with a filing date of 18 March 2019 discloses all of the claimed elements, since the Specification/Drawings are the same as those of the present application, and thus has support for the claims as complying with the requirements of 35 U.S.C. 112(a)/first paragraph. Therefore, the Examiner considered 18 March 2019 to be the effective filing date for Claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 2, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vice (US Publication No. 2015/0327808, previously cited) in view of Lundqvist (US Publication No. 2012/0245483).
Regarding Claim 1, Vice discloses a method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), comprising: providing a garment (garment such as t-shirt/undergarment, Paragraph 0044-0045) worn by the patient, the garment having a first sub-control (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3) unit electrically connected to a first electrode and a second electrode (electrodes 210, 220, Fig. 2; electrodes 310, 320, 330, 340, Fig. 3) placed at a first muscle, the first sub-control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3) being electrically connected to a master unit (communication device 170, Fig. 1; 298, Fig. 2, Paragraph 0030, 0034); the master unit sending a first stimulation signal to the first sub-control unit (bidirectional communication of signals, Paragraph 0030, 0034), the first sub- control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3) receiving the first stimulation signal and forwarding the first stimulation signal to the first electrode (electrodes 210, 220, Fig. 2; electrodes 310, 320, 330, 340, Fig. 3, stimulation signal is sent to any of electrodes from controller based on set switch position; Paragraph 0033-0038), the first stimulation signal flowing from the first electrode via the first muscle to the second electrode (current flows from positive electrode to negative electrode through muscle for stimulation, based on set switch position, Paragraph 0033-0035, 0037-0039) to stimulate the first muscle with 10the first stimulation signal (Paragraph 0027, 0032, 0038-0040); the first sub-control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3)  changing a direction of current flowing from the first electrode via the first muscle to the second electrode (polarity is changed based on set switch, e.g., EMS+/EMS-, multiple directions of current flow 336, 356, 316, 326, 346, 366, Figs. 2-3, Paragraph 0033-0038)
 and the master unit (communication device 170, Fig. 1; 298, Fig. 2, Paragraph 0030, 0034) sending a second stimulation signal to the first sub-control unit (bidirectional communication of signals, Paragraph 0030, 0034), the first sub-control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3) receiving the second stimulation signal and forwarding the second stimulation 15signal to the second electrode (electrodes 210, 220, Fig. 2; electrodes 310, 320, 330, 340, Fig. 3, stimulation signal is sent to any of electrodes from controller based on set switch position [changing polarity of electrodes]; Paragraph 0033-0038); the second stimulation signal (Paragraph 0027, 0032, 0038-0040) flowing from the second electrode via the first muscle to the first electrode (current flows from positive electrode to negative electrode through muscle for stimulation, based on set switch position, Paragraph 0033-0035, 0037-0039).
Although Vice discloses the first stimulation signal sent to the first electrode to the first muscle (current flows from positive electrode to negative electrode through muscle for stimulation, based on set switch position, Paragraph 0033-0035, 0037-0039, see “current flow” in Figs. 1-6) to stimulate the first muscle with 10the first stimulation signal (Paragraph 0027, 0032, 0038-0040), however, Vice does not explicitly disclose wherein the first stimulation signal stimulating the first muscle without shortening the first muscle and therefore preventing a contraction of the first muscle. However, Lundqvist teaches a method for treating a patient (Abstract, Paragraph 0019, 0042, 0047-0048, 0076, 0095) comprising a garment comprising multiple modules (50, 51, 52a-b, 53, 54a-b, Fig. 5-6, Paragraph 0093), wherein each module comprises electrodes (EF1-EF24, EB1-EB23, Figs. 7-8, Paragraphs 0100-0102), wherein the modules receive stimulation/data signals from a master unit (external device, Paragraph 0085-0087), comprising providing a first sub-control unit (131, Fig. 13; 13, Fig. 1-2; Paragraph 0045, 0081-0082, 0106-0107) electrically connected to first, second, third, and fourth electrodes (electrode EF1-EF24, EB1-EB24, VF/VB electrodes, Figs. 7-12, Paragraph 0100-0103, 0045, 0047) arranged at an inner surface of the garment (30, Figs. 1-5; 130, Fig. 13) configured to provide stimulation signals to muscles and muscle groups (Paragraph 0019, 0042, 0047-0048, 0076, 0095), wherein a first muscle is stimulated without shortening the first muscle (Paragraph 0042-0043, 0045, 0054, 0056, 0073) by sending a first stimulation signal to the first electrode (electrode EF1-EF24, EB1-EB24, VF/VB electrodes, Figs. 7-12, Paragraph 0100-0103, 0045, 0047) placed at the first muscle and therefore preventing a contraction of the first muscle (Abstract, Paragraph 0042-0043, 0045, 0054, 0056, 0073). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the first stimulation signal in the method for treating a patient disclosed by Vice to stimulate the first muscle without shortening the first muscle by sending the first stimulation signal to the first electrode placed at the first muscle and preventing a contraction of the first muscle, as taught by Lundqvist, in order to configure the stimulation signal to provide electrical stimulation to the muscles (as disclosed by  Vice, Paragraph 0027, 0032, 0038-0040) without causing spasm and reducing spasticity or other undesirable and/or painful contractions to the muscles, as taught by Lundqvist (Abstract, Paragraph 0042-0043, 0045, 0054, 0056, 0073).
Regarding Claim 2, Vice discloses a method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), further comprising the step of intermittently changing a direction of the current (electrode polarity and current direction may be changed dynamically, Paragraph 0031, 0035; electrode polarity and current direction may be changed based on sensed conditions or other signals, Paragraph 0028, 0046, 0052).  
Regarding Claim 3, Vice discloses a method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), further comprising the step of the first sub-control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3, Paragraph 0030, 0034, 0037-0038) changing a positive pole of the first electrode (changing switch to EMS+ to change polarity of any electrode to positive, Figs. 2-3) to a negative pole (changing switch to EMS- to change polarity of any electrode to negative, Figs. 2-3); and changing a negative pole of the second electrode to a positive pole (changing polarity of any electrodes by switching EMS+ or EMS-; Paragraph 0032-0033, 0035, 0038-0039).  
Regarding Claim 5, Vice discloses a method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), further comprising the step of changing the direction of the current (polarity is changed based on set switch, e.g., EMS +/EMS-, multiple directions of current flow 336, 356, 316, 326, 346, 366, Fig. 2-3, Paragraph 0033-0038) during the stimulation of the first muscle by the first stimulation signal (electrode polarity and current direction may be changed dynamically during stimulation and/or based on sensed conditions or other signals, Paragraph 0031, 0035, 0028, 0046, 0052).  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vice in view of Lundqvist, further in view of Goroszeniuk et al. (US Publication No. 2015/0012079, previously cited).
Regarding Claim 4, Vice discloses the method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), further comprising changing a direction of current flowing from the first electrode via the first muscle to the second electrode (polarity is changed based on set switch, e.g., EMS +/EMS-, multiple directions of current flow 336, 356, 316, 326, 346, 366, Fig. 2-3, Paragraph 0033-0038). Although Vice discloses that the electrode polarity and current direction may be changed dynamically during stimulation and/or based on sensed conditions or other control signals (Paragraph 0031, 0035, 0028, 0046, 0052), Vice does not explicitly disclose 25sending more than one stimulation signal through the first muscle before switching the direction of the current.  
However, Goroszeniuk et al. teaches a method for treating a patient comprising providing a garment (28, Fig. 1A-B; 26, Fig. 3A; 50, Fig. 4; 52, Fig. 5; garments of 10A-10B) electrically connected to a control unit (10, Figs. 1A-B, 3B, 4, 5), and electrodes (20, 22, Figs. 1A-B, 3B, 4, 5; Paragraph 0097, 100, 104, 108-019), wherein the direction of the current and polarity of the electrodes may be changed after a period of time after more than one stimulation signal is applied (Paragraph 0054, 0058-0060, 0097, 0135, 0026-0028) to the muscles and nerves (Abstract, Paragraph 0039, 0072, 0134). It would have been obvious to one having ordinary skill in the art at the time of the invention to dynamically change the electrode polarity and current direction at any time during stimulation and/or based on sensed conditions or other control signals, as in the method disclosed by Vice and Lundqvist in combination, and specifically after more than one stimulation signal is applied to the muscles or nerves, as taught by Goroszeniuk et al., in order to optimize the stimulation for a particular patient based on feedback, or to prevent habituation or overstimulation of one polarity/direction of stimulation to the target tissue areas. 
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vice in view of Lundqvist, further in view of Chen (US Publication No. 2016/0008597, previously cited).
Regarding Claims 6 and 7, Vice discloses the method for treating a patient (muscle stimulation, Paragraph 0027, 0038-0040), further comprising switching an output unit (240, 260, Fig. 2; 322, 312, 33, 342, Fig. 3) to a closed position so that no stimulation signal is passable through the output unit (switching control to “NC”  [e.g. “closed”], Figs. 2-3, Paragraph 0032-0033). Although Vice discloses the master unit sending a first stimulation signal to the first sub-control unit (bidirectional communication of signals, Paragraph 0030, 0034), the first sub- control unit (microcontroller, 160, Fig. 1; 296, Fig. 2; 350, Fig. 3) receiving the first stimulation signal and forwarding the first stimulation signal to the first electrode (electrodes 210, 220, Fig. 2; electrodes 310, 320, 330, 340, Fig. 3, stimulation signal is sent to any of electrodes from controller based on set switch position; Paragraph 0033-0038), Vice does not specifically disclose wherein the first sub-control unit receives a pulse signal via the output unit, that receives the pulse signal from an output of the master unit.
Chen teaches a method for treating a patient (Abstract, Paragraph 0004, 0062) comprising providing a garment (Paragraph 0015, 0025) electrically connected to multiple sub-control units (electrical stimulation units, Abstract, Paragraph 0008, 0013, 0023, 0063-0064, 0069, 0072), wherein each sub-control unit is electrically connected (transmitters/receivers of Fig. 26, Paragraph 0008-0013, 0019, 0080-0083) to a master unit (transmitter, Abstract, Paragraph 0008, 0013, 0023, 0063-0064, 0069, 0072), wherein each sub-control unit receives a pulse signal (Paragraph 0017, 0019, 0063, 0068, 0072) via an output unit (wireless receiver, Fig. 26; slave transceiver, 18, 11, Fig. 28, Paragraph 0080-0083), that receives the pulse signal from an output (wireless controller/transmitter, Fig. 26; master control transceiver, 9, 5, Fig. 27, Paragraph 0017, 0019, 0063, 0068, 0072) of the master unit, wherein the pulse signal is forwarded to electrodes (15, 14, Fig. 28, Paragraph 0008, 0023, 0062-0063, 0066) connected to the sub-control units which provide stimulation to muscles or nerves of the patient (Paragraph 0004, 0062).  It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the first sub-control unit to receive a pulse signal via the output unit which receives the pulse signal from an output of the master unit, as taught by Chen, in the method disclosed by Vice and Lundqvist in combination, in order to directly control the delivery of stimulation to the patient with the pulse signals from the master unit, so as to allow for the wireless control of multiple sub-control units with remote one master unit, which eliminates the need for inconvenient tethered systems that may allow for only one treatment at a time or require the sub-control units to be in proximity to one another, as also taught by Chen (Paragraph 0005-0006). 

Response to Arguments
The Objections to the Specification (Abstract) as made in the previous Non-Final Rejection Office Action mailed 03 February 2022 have been withdrawn due to the Applicant's amendments to the Abstract as made in the Response filed 25 April 2022.
The Applicant’s arguments filed in the Response filed 25 April 2022 with respect to the previous 35 USC 102 and 103(a) rejections of Claims 1-7 have been fully considered.
The Applicant specifically argues (Pages 6-7 of Response) that the previously cited Vice reference does not explicitly disclose the newly added limitations to Claims 1 as amended, particularly, “the first stimulation signal stimulating 20the first muscle or first nerve with the first stimulation signal without shortening the first muscle by sending the first stimulation signal to the first electrode placed at the first muscle or first nerve and therefore preventing a contraction of the first muscle”. However, the newly cited Lundqvist reference teaches these limitations as described in detail above in a new 35 USC 103(a) rejection of Claim 1 as amended. 
Although Vice does disclose the first stimulation signal sent to the first electrode to the first muscle (current flows from positive electrode to negative electrode through muscle for stimulation, based on set switch position, Paragraph 0033-0035, 0037-0039, see “current flow” in Figs. 1-6) to stimulate the first muscle with 10the first stimulation signal (Paragraph 0027, 0032, 0038-0040), however, the Examiner agrees that Vice does not explicitly disclose wherein the first stimulation signal stimulating the first muscle without shortening the first muscle and therefore preventing a contraction of the first muscle. However, newly cited Lundqvist teaches this limitation. Lundqvist teaches a method for treating a patient (Abstract, Paragraph 0019, 0042, 0047-0048, 0076, 0095)  comprising a garment comprising multiple modules (50, 51, 52a-b, 53, 54a-b, Fig. 5-6, Paragraph 0093), wherein each module comprises electrodes (EF1-EF24, EB1-EB23, Figs. 7-8, Paragraphs 0100-0102), wherein the modules receive stimulation/data signals from a master unit (external device, Paragraph 0085-0087), comprising providing a first sub-control unit (131, Fig. 13; 13, Fig. 1-2; Paragraph 0045, 0081-0082, 0106-0107) electrically connected to first, second, third, and fourth electrodes (electrode EF1-EF24, EB1-EB24, VF/VB electrodes, Figs. 7-12, Paragraph 0100-0103, 0045, 0047) arranged at an inner surface of the garment (30, Figs. 1-5; 130, Fig. 13) configured to provide stimulation signals to muscles and muscle groups (Paragraph 0019, 0042, 0047-0048, 0076, 0095), wherein a first muscle is stimulated without shortening the first muscle (Paragraph 0042-0043, 0045, 0054, 0056, 0073) by sending a first stimulation signal to the first electrode (electrode EF1-EF24, EB1-EB24, VF/VB electrodes, Figs. 7-12, Paragraph 0100-0103, 0045, 0047) placed at the first muscle and therefore preventing a contraction of the first muscle (Abstract, Paragraph 0042-0043, 0045, 0054, 0056, 0073). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the first stimulation signal in the method for treating  patient disclosed by Vice to stimulate the first muscle without shortening the first muscle by sending the first stimulation signal to the first electrode placed at the first muscle and preventing a contraction of the first muscle, as taught by Lundqvist, in order to configure the stimulation signal to provide electrical stimulation to the muscles (as disclosed by  Vice, Paragraph 0027, 0032, 0038-0040) without causing spasm and reducing spasticity or other undesirable and/or painful contractions to the muscles, as taught by Lundqvist (Abstract, Paragraph 0042-0043, 0045, 0054, 0056, 0073). Therefore, Claim 1 remains rejected as described in detail above. 
No additional specific arguments (see Page 8 of Response) were made with respect to the previous 35 USC 102 or 103(a) rejections of dependent Claims 2-7, nor with respect to the previously cited Goroszeniuk et al., Chen, or Schwarz et al. references. Therefore, Claims 1-7 are rejected as described in detail above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792